 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     MICHAEL PETTENGER
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:10-cr-00294-DAD
12                     Plaintiff,                   STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; AND ORDER
13   vs.
14   MICHAEL PETTENGER,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney David Gappa, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Michael Pettenger, that the sentencing hearing
20   currently scheduled for May 12, 2021, at 1:00 p.m. may be continued to July 14, 2021, at 1:00
21   p.m.
22          This matter has trailed the related matter of 1:20-cr-139-DAD-BAM since October 2020.
23   In the related matter of 1:20-cr-139-DAD-BAM the government has recently provided additional
24   discovery. The defense requires additional time to review such discovery, consult with his client,
25   and conduct further investigation. In addition, the government has provided a plea offer in the
26   related matter and defense counsel requires additional time to discuss this offer with his client.
27   Accordingly, the parties request that this matter continue to trail the related matter of Case No.
28
 1   1:20-cr-139-DAD-BAM. Since this is a supervised release matter, no exclusion of time is
 2   necessary.
 3
 4                                              Respectfully submitted,
 5
                                                PHILLIP A. TALBERT
 6                                              Acting United States Attorney
 7
     Date: May 7, 2021                          /s/ David Gappa
 8                                              DAVID GAPPA
                                                Assistant United States Attorney
 9                                              Attorney for Plaintiff
10
                                                HEATHER E. WILLIAMS
11                                              Federal Defender
12
     Date: May 7, 2021                          /s/ Reed Grantham
13                                              REED GRANTHAM
                                                Assistant Federal Defender
14                                              Attorney for Defendant
                                                MICHAEL PETTENGER
15
16
17                                            ORDER
18           IT IS SO ORDERED. The status conference currently scheduled for May 12, 2021, at
19   1:00 p.m. is hereby continued to July 14, 2021, at 1:00 p.m. before Magistrate Judge Barbara
20   A. McAuliffe to trail the related matter of Case No. 1:20-cr-139-DAD-BAM.
21   IT IS SO ORDERED.
22
        Dated:      May 7, 2021                            /s/ Barbara    A. McAuliffe         _
23                                                     UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

      Pettenger – Stipulation to Continue          2
